         Case 1:19-cr-00561-LAP Document 180 Filed 10/18/20 Page 1 of 4




                                                                                             CLDC
                                                                                1430 Willamette St. #359
                                                                                      Eugene, OR 97401
                                                                 Phone: 541-687-9180 Fax: 541.804.7391
 CIVIL LIBERTIES
DEFENSE CENTER                                                E-Mail: lregan@cldc.org Web: www.cldc.org



October 18, 2020
VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:     United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

I write to provide a status update regarding the work that I have been undertaking as the current
sole attorney of record working on this complex case.

To reiterate, Mr. Donziger is not consenting to a criminal trial by Zoom with either lawyers or
witnesses appearing remotely. Such a trial would violate several of his Sixth Amendment and
due process rights to the Constitution, would run afoul of the warning by Justice Scalia regarding
virtual testimony, and is not even feasible from a practical perspective. In an attempt to
demonstrate my good faith efforts in trying to comply with the Court’s demand to do a trial on
Nov. 4 without counsel for Mr. Donziger present, I have spent days trying to understand how
witnesses might appear to offer testimony. In sum, I have made the following attempts:

(1) Relevant witnesses from Ecuador: Luis Yanza, Ermil Chavez, Patricio Salazar, Juan Pablo
Saenz, Domingo Peas.
        These defense witnesses are voluntary witnesses willing to appear in the SDNY for trial
on or about November 6-11, 2020.
        However, due to the global COVID-19 pandemic, travel to the U.S is prohibited for
health reasons. Ecuador is currently at level 3 out of 4 on the COVID risk scale (avoid non-
essential travel). Health concerns are exacerbated for indigenous peoples and rural inhabitants
who live traditionally in the provinces of Sucumbios and Orellana in the Amazon, due to
immunity issues and lack of access to healthcare.
        Further, my office has attempted to contact the U.S. embassy in Ecuador’s capital of
Quito. The offices of the U.S. embassy in Quito are closed except for U.S. citizen emergencies
or deaths. See below. In the event we need to utilize a compulsory process to compel the
appearance of witnesses to testify, requests for service are made under the Inter-American
Convention on Letters Rogatory and Additional Protocol which must be sent to the U.S.
Department of Justice's contractor, Process Forwarding International (PFI), for transmission to
the Ecuadorian Central Authority. No timeframe was able to be provided regarding the length of


                                                1
         Case 1:19-cr-00561-LAP Document 180 Filed 10/18/20 Page 2 of 4


time that would take to accomplish but given that the witnesses are willing to appear voluntary
that process does not appear necessary.


(2) Relevant witnesses from Spain: Simon Taylor (rural area outside of Barcelona), John
Campbell (Madrid).
         Mr. Taylor is a voluntary witness willing to appear in the SDNY for trial on or about
November 6-11, 2020. I have not been able to secure communication with Mr. Campbell at this
time but continue efforts daily.
         Mr. Taylor has indicated he will file objections to his appearance on Nov. 4 due to the
global COVID-19 pandemic and the spiking number of cases in Spain. Spain recently reinstated
lockdowns and quarantines resulting in travel to the U.S being prohibited, as well as non-
essential travel within Spain. Spain is currently at level 3 out of 4 on the COVID risk scale.
https://wwwnc.cdc.gov/travel/notices/warning/coronavirus-spain. Mr. Taylor has been
quarantined in rural Barcelona for health reasons (severe asthma) and cannot travel to Barcelona
at this time even if such travel would be permitted by the government of Spain. Without the
pandemic, Mr. Taylor would travel to New York to attend the trial. He traveled here last year to
testify on behalf of Mr. Donziger’s bar hearing.
         I continue to attempt communications with Mr. Campbell, which I understand is
challenging because he is working and/or residing remotely to avoid health impacts from the
global pandemic.
         According to the U.S. Embassy in Spain, they are not permitting witness testimony from
within the consulate offices due to the global COVID-19 pandemic. See Ex. A (embassy
communications).

 (3) Relevant witnesses from Canada: John Phillips (Toronto), Rex Weyler (Cortes Island)
        These defense witnesses are voluntary witnesses willing to appear in the SDNY for trial.
        However, due to the global COVID-19 pandemic, travel to the U.S is prohibited for non-
essential reasons and requires a two-week quarantine upon return to the Canada. I expect Mr.
Phillips and Mr. Weyler to file objections based upon the travel restrictions and the hardships of
a two-week quarantine upon return to Canada. In addition, Mr. Phillips has co-morbidities that
prevent him from flying at this time per his doctor’s orders. Mr. Weyler is 73 years old and lives
on a remote island and is part of a vulnerable population that is not advised to take health risks of
exposure to COVID-19.
        According to the U.S. Embassy offices in both Quebec and Vancouver, the offices are
only open for emergency U.S. citizen purposes (such as deaths) are not permitting witness
testimony from within the consulate offices due to the global COVID-19 pandemic. See Ex. A
(embassy communications). If compulsory process were required, Spain is a party to the Hague
Service Convention. Since Mr. Taylor is a British citizen, it is unclear whether this process
would apply to him, nor is the timeframe to accomplish compulsory service known at this time.

(4) Relevant witnesses from within the United States:
        The following witnesses have been, or in the process of receiving subpoenas to appear in
Court on or about November 6-11, 2020.
        Kevin Koenig, Oakland, CA, Jennifer Wynn, New York, New York, Jim Tyrell, New
Jersey. I do not know whether these witnesses will file objections or motions regarding their
global pandemic health or travel risks and restrictions.



                                                 2
         Case 1:19-cr-00561-LAP Document 180 Filed 10/18/20 Page 3 of 4


        I am in the process of issuing subpoenas and making contact with the following
anticipated witnesses: Ted Dunkelberger, Washington, DC, Anthony Abbiati, Julio Gomez,
Ellen Yaroshefsky.

I am continuing to do my best to prepare for this trial date, but as the sole attorney of record
working on the case, I continue to believe that I cannot render effective assistance of counsel
within the time frame demanded by the Court. The prosecution (three private lawyers) has had
since at least August 6, 2019, to prepare for this trial—15 months. I became an attorney of
record on this case with three other lawyers on May 28, 2020, and was assigned a discrete part of
the defense to work on and advance on behalf of the overall team; I was not the lead lawyer and
never agreed to be the lead lawyer. On August 28, 2020, Judge Preska removed the remaining
two attorneys, including lead attorney Richard Friedman, as a result of Seward & Kissel’s last-
minute Curcio motion that resulted in the elimination of Mr. Donziger’s two longer-term
counsel. Attorney Martin Garbus, who had to withdraw for health and ethical reasons on
October 5, 2020, indicated for weeks he could not be in court due to the health risks posed by the
pandemic, and as a result has now been forced to resign as an attorney of record because the
Court is unwilling to schedule a trial when it is safe to do so, including for people over 70 years
old who are at high risk. Thus, on or about August 28, 2020, I became the only attorney left
working on this case.

The following week, on or about September 9, 2020, unprecedented wildfires swept the West
Coast, including where I live. https://ktla.com/news/nationworld/unprecedented-wildfires-
ravage-oregon-destroying-hundreds-of-homes/. My cabin was burned and destroyed, and my
entire community was in various states of evacuation, homelessness, and devastation. See Ex. B,
photo of ash pile that was my cabin. My primary residence and community was then subjected
to two-weeks of unprecedented hazardous air quality. https://grist.org/climate/oregons-air-
quality-is-so-far-beyond-hazardous-that-no-one-knows-what-it-means-for-health;
https://www.opb.org/article/2020/09/15/oregons-air-is-so-hazardous-its-breaking-records. I had
to evacuate my home and was unable to work for approximately two weeks.

That means that as of today’s date, I have been assigned the lead counsel role and am solely
defending this case for trial with only three weeks (Sept. 20—Oct. 16) to prepare. I am the
executive director of a nonprofit civil rights organization, responsible for supervising several
other lawyers and staff, and have over twenty other civil and criminal cases around the country
that I am responsible for in the midst of a global pandemic. I simply cannot stop working on all
my other cases to solely focus on this one case and even if could I could not offer effective
assistance in the time allowed for the reasons stated herein. I agreed to assist Mr. Donziger pro
bono on a limited basis due to my current caseload. If the trial date holds, I will be forced to fly
across the country against the advice of my doctor, or commit unethical malpractice by
succumbing to a virtual criminal trial without the consent or agreement of Mr. Donziger who has
already faced numerous unconstitutional affronts during the pendency of this prosecution and
should not be forced to waive any further constitutional rights while also facing the threat of
federal imprisonment during a global pandemic. It is a dangerous precedent to erode the rights
of a criminal defendant by forcing virtual criminal trials using old, out of date online platforms
that were never meant to conduct trials. The American Bar Association and numerous courts
around the country have all sounded the alarm of placing pragmatism before due process and
cautioning against virtual criminal trials unless all parties consent. Mr. Donziger does not
consent.


                                                 3
         Case 1:19-cr-00561-LAP Document 180 Filed 10/18/20 Page 4 of 4


Further, I have never even met my client (Mr. Donziger) in person and cannot adequately
prepare him to testify, as is his right, from across the country. Normally I would make several
trips to NY in order to work with, and prepare the case with my client in person—and since he is
on house arrest—that requires me to travel to his home. The pandemic has forestalled those
plans and my doctor has advised against cross-country flights unless my life depends on it.

Meanwhile, I could have been joined by the in-person appearance of Ronald Kuby, an
experienced New York-based criminal defense co-counsel who knows Mr. Donziger for many
years and could help prepare and try the case, but for the Court’s inexplicable refusal to
reschedule this trial date to a date that was viable for Mr. Kuby. In over 23 years of trying federal
and state criminal cases, I have never experienced such unwillingness to work with the attorneys
to find a trial date that accommodates the lives of the attorneys as well as ensures the safety and
due process of the court. Despite the fact that Mr. Donziger has been on home detention for over
a year regarding these petty charges, he is not forcing a trial date during a global pandemic—he
recognizes that it is unsafe and untenable to hold a fair trial under these unforeseen and
uncontrollable circumstances, and he himself is concerned about being exposed to the pandemic
given his age and recent bout with pneumonia. It just does not make any sense that the Court
would prioritize this misdemeanor, nonviolent, out of custody, criminal contempt case against a
lawyer, that was filed by Judge Kaplan just 14 months ago—at least 8 of those months during the
global surge of COVID-19, and where the underlying civil contempt orders are currently on
appeal to the 2nd Circuit and have not been ruled upon yet.

There are scientific measures that would permit the court and parties to ascertain when a safe
trial could be conducted in person—this is not an “indefinite delay.” The parties could engage in
a status hearing every 6-8 weeks to determine whether infection rates are in a range that allows
for international travel and a safe public trial. I again urge the court to do the reasonable thing
and grant a continuance until such time that a safe trial can be held that also satisfies
constitutional due process.


Sincerely,

/s/ Lauren C. Regan (electronic signature)
Lauren C. Regan, OSB#970878
Attorney at Law
Civil Liberties Defense Center
1430 Willamette St. #359
Eugene, OR 97401
lregan@cldc.org




                                                 4
